                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

RANDALL H. RUSSELL,                                   )
                                                      )
                  Plaintiff,                          )
                                                      )
v.                                                    )
                                                      )      Case No. 2:18-CV-02144-
KIEWIT CORPORATION                                    )            KHV-JPO
KIEWIT POWER CONSTRUCTORS CO.                         )
KIEWIT ENERGY GROUP INC.                              )
KIEWIT ENGINEERING GROUP INC.                         )
JOHN JENNINGS                                         )
DAVID FLICKINGER                                      )
JASON HEFLEY                                          )
                                                      )
                  Defendants.                         )


                                         ORDER

       Plaintiff has informally requested that the 30-day deadline for filing a motion to

compel regarding Defendants’ initial responses to Plaintiff’s interrogatories and

document requests be suspended, and a new agreed deadline be included within the joint

motion to be filed with the Court pursuant to Doc. 28. Defendants agree to this request

and this Order.

       THEREFORE, for good cause shown, the Court suspends the above-referenced

deadline of February 21, 2019, and orders that the parties include a proposed new motion

to compel deadline as part of their filing pursuant to Doc. 28.

       IT IS SO ORDERED.

       Dated February 21, 2019, at Kansas City, Kansas.
                                                              s/ James P. O’Hara
                                                             James P. O’Hara
                                                             U.S. Magistrate Judge




                                             1
